                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD DRAYTON,                            :
    Petitioner                             :
                                           :             No. 1:19-cv-100
      v.                                   :
                                           :             (Judge Kane)
WARDEN DOUGLAS K. WHITE,                   :
    Respondent                             :

                                       ORDER

      AND NOW, on this 21st day of June 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc.
         No. 1) is DISMISSED. This dismissal is WITHOUT PREJUDICE to Petitioner’s
         right to challenge the lodging of the detainer against him by the Luzerne County
         District Attorney’s Office once he has exhausted all available state court remedies;
         and

      2. The Clerk of Court is directed to CLOSE the above-captioned action.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
